DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-4 and 6-25 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/09/2022 (related to the 112 rejection) have been fully considered and are persuasive. 112 Rejection has been withdrawn.

Applicant's arguments filed on 06/09/2022 (related to the 101 rejection) have been fully considered but they are not persuasive. 
Applicant states, on page 12, that the claims are directed to an electronic system measuring and dynamically parametrizing a liability dependent measure for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter; measurement parameters assigned to parameterized liability risk drivers being measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter. The electronic system of Applicant's Claim 1 further includes processing circuitry which performs various features including dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmitting a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters.
Examiner respectfully disagrees with applicant’s arguments and amended claims do not overcome 101 rejection. The amended limitations in their respective claims, are directed, in part, to systems and methods for automated triggering, tracking, parametrizing, modeling and forecasting developments of liability loss measures. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The main functions recited in claim 1 are merely used to: collect data (e.g. measurement parameters), analyze the data (e.g. determine liability risk drivers), and display certain results of the collection and analysis (e.g. provide the minimum number of liability risk drivers). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity. Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The additional elements of central processing device, processing circuitry, risk transfer system, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the operating device and the measuring device are considered “field of use” at Step 2A, Prong 2, as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). At Step 2B, this is a conventional computer function of receiving or transmitting data over a network (MPEP 2106.05d). Further, “dynamically adapting the first set of liability risk drivers” is considered a conventional computer function as it’s just performing repetitive calculations (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Applicant's arguments filed on 06/09/2022 (related to the 103 rejection) have been fully considered but they are not persuasive. 
Applicant states, on page 15, that the systems of Hardin and Binns are not dynamic systems in relation to the measured and selected risk drivers. Meanwhile, identifying and selecting the appropriate risk drivers is a part of the claimed invention.
Examiner respectfully disagrees with applicant’s arguments. Hardin discloses dynamic systems in relation to the measured and selected risk drivers (Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk). Also, Hardin et al. discloses identifying and selecting the appropriate risk drivers (Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55). Therefore, Hardin is a dynamic system as it can receive and analyze updated data over time.
Applicant further states, on page 17, that Hardin and Binns do not disclose the measured risk drivers, i.e., the used parameterization of the measured physical quantities, are normalized against each other and then by shifting a suitable grid a minimum number of risk drivers are mutually optimized against a maximum significance,
Examiner notes that although Applicant’s arguments mention specific functions of how the normalization is performed (e.g. normalized against each other and then by shifting a suitable grid a minimum number of risk drivers are mutually optimized against a maximum significance), the independent claims do not describe those functions. Therefore, the claims are given the broadest reasonable interpretation in light of the specification. 
Further, normalization is a very broad term. Applicant defines normalization as scaling the risk factors (Paragraph 0041). Hardin et al. discloses that the data can be “scaled” so that the vehicle history score 200 reflects some other type of scoring or ranking system (Column 13, lines 14-26). Therefore, based on broadest reasonable interpretation in light of the specification, Hardin et al. discloses “normalization” because the data is scaled.

Applicant further states, on page 17, that Hardin and Binns do not propose varying the measuring approach, i.e., the measured risk drivers and accordingly processed data versus the resulting efficiency, in order to optimize the data processing performance of the system.
Examiner respectfully disagrees with applicant’s arguments. Hardin et al. discloses the use of machine learning to identify the important/significant variables (Column 14, lines 25-44, Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling). Therefore, only the variables that are significant are selected as risk drivers. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: An electronic system measuring and dynamically parametrizing a liability dependent measure for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter, wherein measurement parameters assigned to parameterized liability risk drivers are measured for generating the measured time-dependent, composite index parameter, the electronic system comprising: to scan the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver of the parameterized liability risk drivers, and identify and mark liability risk drivers, the identified and marked liability risk driver either contracting or expanding the liability risk exposure, select a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, the liability risk drivers being mutually normalized to each other, and select additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability  exposure loss, dynamically apply the additional liability risk drivers based on their impact to the measured variable composite index parameter, and dynamically normalize the liability risk drivers to each other, wherein to apply a defined transformation to normalize the selected liability risk drivers, to the final time series of the parameters by providing individual set weights and/or individual driver weights, based on the weighted liability risk drivers and sets of liability risk drivers, select a minimum number of liability risk drivers in relation to maximized statistical significance, and provide the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, and to adapt dynamically the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generate the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction being adjusted based upon the time-dependent composite index parameter, and adapt the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmit a request for a measurement parameter update periodically for dynamic detection of variations of the measure parameters. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a central processing device; a processing circuitry; a risk-transfer system; an operating device; and a measuring device.
The central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The processing circuitry is merely used to: select liability risk drivers; normalize the liability risk drivers; select a minimum number of liability risk drivers; and adapt the minimum number of liability risk drivers periodically (Claim 1). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of central processing device, processing circuitry, risk transfer system, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the operating device and the measuring device are considered “field of use” as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk by evaluating economic fluctuations. The specification shows that the central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The processing circuitry is merely used to: select liability risk drivers; normalize the liability risk drivers; select a minimum number of liability risk drivers; and adapt the minimum number of liability risk drivers periodically (Claim 1). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016). Further, the operating device and the measuring device communication are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d).  Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 22
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 22 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 22 recites: A measuring and indexing method for an electronic system measuring and dynamically parametrizing a liability temperature for a liability system by providing an accurate liability risk measure based on a time- dependent, composite index parameter, wherein measurement parameters assigned to parameterized liability risk drivers are measured for generating the measured time-dependent, composite index parameter, the method comprising: scanning the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver, and automatically identifying and marking impacting liability risk drivers, the identified and marked liability risk driver either contracting or expanding the measured liability risk exposure; selecting a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, the liability risk drivers being mutually normalized to each other; selecting additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss, dynamically applying additional liability risk drivers based on their impact to the measured variable composite index parameter and dynamically normalizing the liability risk drivers to each other, wherein for the normalizing of the selected liability risk drivers, applying a defined transformation to the final time series of the parameters by providing individual set weights and/or individual driver weights; based on the weighted liability risk drivers and sets of liability risk drivers, selecting a minimum number of liability risk drivers in relation to maximized  statistical significance, and providing the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics; and dynamically adapting the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generating the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, the liability risk-driven interaction being adjusted based upon the time-dependent composite index parameter, and dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmitting a request for a measurement parameter update periodically for dynamic detection of variations of the measure parameters . These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 22 includes additional elements: a central processing device, a risk-transfer system; an operating device; and a measuring device.
The central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of central processing device, risk transfer system, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the operating device and the measuring device are considered “field of use” as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk by evaluating economic fluctuations. The specification shows that the central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016). Further, the operating device and the measuring device communication are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 2 is not directed to any additional abstract ideas and is also not directed to any additional non-abstract claim elements. Rather, this claim offers further descriptive limitations of elements found in the independent claim and addressed above, such as by specifying the formula used for the normalization to a final time series. This process is similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include mitigating risk. In addition, no additional elements are integrated into the abstract idea. Therefore, the claim still recites an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 3-4 and 24-25 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: an R2 maximization technique and an Akaike Information Criterion technique. The R2 maximization technique is merely used to select a minimum number of risk drivers in relation to the largest R2 value (Paragraphs 0044 & 0046). The Akaike Information Criterion maximization technique is merely used to select a minimum number of risk drivers in relation to the Akaike Information Criterion value (Paragraphs 0044 & 0047). Using R2 maximization and Akaike Information Criterion techniques are merely limiting the use of the abstract idea to a “particular technological environment” at step 2A, Prong 2 (see MPEP 2106.05h). At step 2B, the techniques are merely used as a tool to perform the abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 6-8, 10, 14, and 18 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: an automated device; a risk exposed unit; and an automated repair node. The automated device is an automated risk-transfer system merely, wherein the automated risk-transfer system is merely used to select and filter various risk exposures to provide a more accurate prediction of future losses (see Claim 7 & Paragraph 0011). The risk exposure unit is merely used to capture the external and/or internal factors that affect liability exposure (Paragraph 0014). The automated repair node is merely used to resolve the loss of the loss unit (Paragraph 0021). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Further, although the repair node is used to resolve the loss, the claim fails to recite details of how the solution is accomplished. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 9 and 11 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a scan measuring device; and a memory. The scan measuring device are merely used to capture a characteristic of a liability risk driver (Paragraph 0013). The memory is merely used to save historic data (Claim 11). The scan measuring device is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive information (e.g. capture a characteristic) and the technology of scanning is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). The memory is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to store information and the technology is not improved; at Step 2B, this is conventional still, “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 12 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a dedicated data storage. The dedicated data storage is merely used to store historic exposure and loss data assigned to a geographic region (Paragraph 0018). This is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to store information and the technology is not improved; at Step 2B, this is conventional still, “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 13 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a trigger module. The trigger module is merely used to trigger variation of the measurement parameters and transmit detected variations of one or more measurement parameters to the control unit controller (Paragraph 0020). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Also, the trigger module is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to transmit information and the interface is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 15 is not directed to additional abstract ideas, but is directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a risk exposed unit; an interface module; and an appropriate data transmission network. The risk exposure unit is merely used to capture the external and/or internal factors that affect liability exposure (Paragraph 0014). The interface module is merely used to connect the communication network according to the transmission standard or protocol (Paragraph 0037). The data transmission network is transmit data (Paragraph 0037). These elements are considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as they are just used to receive and transmit information and the interface is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claims 16, 17, and 19-21 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim element are: a payment transfer module; a second risk-transfer system; and a second resource pooling system. The payment transfer module is merely used to store payment transfer parameters (see Claim 16). The second risk-transfer is merely used to receive at least parts of the risk exposure associated with the occurrence (Claim 17). The second resource pooling system is merely used to select and filter various risk exposures to provide a more accurate prediction of future losses (Paragraph 0011). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Further, the payment transfer module is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect payment data and the technology is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). The second risk transfer is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive parts of the risk exposure and the technology is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d).Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9, 11, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1).
Regarding claim 1 (Currently Amended), Hardin et al. discloses an electronic system measuring and dynamically parametrizing a liability dependent measure for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter (Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss; Column 3, lines 11-22, In some aspects, the invention relates to a method of deter mining risk for a vehicle comprising obtaining vehicle history data for the vehicle from a vehicle history database based on the vehicle's vehicle identification number (VIN), analyzing the vehicle history data to determine the applicability of one or more vehicle variables to one or more predetermined time frame criteria, assigning a value to the one or more vehicle variables based on the applicability of the one or more pre-determined timeframe criteria, and generating a risk score for the vehicle based on the values assigned to the one or more vehicle variables; Examiner interprets the risk score as the composite index parameter), wherein measurement parameters assigned to parameterized liability risk drivers are measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter (Figure 5, item 12, Processor; Figure 6, items 320 & 330, Extract desired vehicle history data & Process vehicle history to determine final factors), the electronic system comprising: 
processing circuitry configured to scan the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver of the parameterized liability risk drivers, and identify and mark liability risk drivers Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52; Examiner interprets the weighted factors as the liability risk drivers), the identified and marked liability risk driver either contracting or expanding the liability risk exposure (Column 20, lines 41-55, In some embodiments, the scoring program 72 utilizes a generalized linear modeling approach to predict the risk. Generalized linear models yield variable values which 42 are all multiplied together to give a score. The variables 42 can be weighted when multiplied together to improve accuracy. This type of computational method allows for some variables 42 to lower the overall score, while others increase the score. Any variable 42 with a value of Zero is not included to prevent multiplying by Zero. Alternatively, the scoring program 72 can utilize simple regression modeling to calculate the score. Simple regression modeling provides several variables 42 that are then added together. The variables 42 added together are typically weighted before being added together. Each positive variable increase the overall score, so lowering the score for factors that reduce risk can be complicated), select a first set of liability risk drivers by parametrizing an … contribution to a general liability exposure loss, … (Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the liability risk drivers being mutually normalized to each other (Column 3, lines 36-40, In other aspects, the invention relates to generating a risk score where the risk score is scaled to represent the relative risk of the vehicle, and where the risk score, or scaled risk score, is transmitted to an insurance provider for use in rating or underwriting an insurance policy), and select additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; It can be noted that the claim language is written in alternative form.  The limitation taught by Hardin et al. is based on “societal liability exposure loss"), dynamically apply the additional liability risk drivers based on their impact to the measured variable composite index parameter, and dynamically normalize the liability risk drivers to each other, wherein the processing circuitry is configured to apply a defined transformation to normalize the selected liability risk drivers, to the final time series of the parameters by providing individual set weights and/or individual driver weights (Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the processing circuitry is configured to (Figure 5, item 12, Processor; Figure 6, item 330, Process vehicle history to determine final factors), based on the weighted liability risk drivers and sets of liability risk drivers, select a minimum number of liability risk drivers in relation to maximized statistical significance, and provide the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes), the processing circuitry is configured to adapt dynamically the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generate the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction between a risk-transfer system and an operating device being adjusted based upon the time-dependent composite index parameter (Column 7, lines 45-52, Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), and the processing circuitry is configured to dynamically adapt the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response (Column 5 lines 21-36, As shown in FIG. 1, vehicle history data 22 is available from a variety of sources and data suppliers, including but not limited to state titling offices 100, vehicle auctions 101, State Department of Motor Vehicles offices 102, vehicle dealers 103, insurance companies 104, service stations 105, auto body shops 106, vehicle manufacturers 107, police reports 108, and accident records 109. There are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax. These databases 110 can include millions and millions of records. The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), and transmit a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters (Column 5, lines 32-36, The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that data from sources and suppliers 100-109 is communicated to the customer computer system 40 over time. Applicant defines measuring devices as “dynamically scan for measure parameters.” Based on broadest reasonable interpretation in light of the specification, Hardin et al. discloses a “measuring device” because the customer computer system can receive measure parameters from data sources and suppliers over time).
Although Hardin et al. discloses all the limitations above and to select a first set of liability risk drivers by parametrizing a contribution to a general liability exposure loss, Hardin et al. does not specifically disclose wherein the contribution is an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter.
However, Binns et al. discloses to select a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter (The industry standard for calculating the expected cost is substantially the same method as used for fully insured plans. In other words, if the group is large enough to have completely credible experience, the last years’ experience is modified by forecast inflation and increased by 25% to produce the 125% attachment point. If the group's experience is partially credible, then a weighted combination of experience and demographic look-up table model is used with an inflation forecast and increased 25% to calculate the 125% attachment point. When the group is too small to have credible experience, the demographic look-up table model is used as the starting point then trended inflation increased by 25% is used to calculate the 125% attachment point. Aggregate only medical stop loss insurance has been recently offered by one company (Cairnstone) to credible groups, and we believe that it uses group-level experience plus trended inflation to estimate future costs. Price is usually determined by competitive pressure but the inventors are not familiar with proprietary techniques used by the insurers; All health insurance companies use an estimate of the future medical cost trend to increase future expected claim costs to what they expect them to be in the policy period. The simplest group-level cost forecast for a credible group is last year's cost multiplied by cost trend producing the "experience" forecast. The CI will provide a cost trend forecast for use in this invention; It can be noted that the claim language is written in alternative form. The limitation taught by Binns et al. is based on “healthcare expenditure growth").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the liability risk drivers of the invention of Hardin et al. to further incorporate healthcare expenditure growth of the invention of Binns et al. because doing so would allow the system to use trended inflation to estimate future costs (see Binns et al., Column 3, lines 26-31). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, which is dependent of claim 1, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 1. Although Hardin et al. discloses wherein the processing circuitry is configured to … provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), Hardin et al. does not specifically disclose wherein the signaling is provided automatically.
	However, Binns et al. discloses wherein the processing circuitry is configured to automatically provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices (Column 20, lines 22-33, The data are stored and combined with the previous data submission until three to six months of new data are available, as shown in block 210. The new data are combined with the most recent data from the previous data submission so that the most recent 12 months of data are available and are used as the updated next period for recalibration of the models to be used for scoring other groups. In other words, the old models are refit with the new data and updated cost trends are included also. Every one to two years the models may be revised with updated predictor variables and weights. Redoing the models will help capture changes in practice patterns and relative pricing; Applicant’s specification states that “steering and optimization” is “to automatically and efficiently capture and forecast future liability measure peaks” (see Paragraph 0014). Examiner notes that Binns et al. invention is directed to insurance systems for estimating future costs or liability and setting optimal pricing (Column 1, lines 33-36). Based on broadest reasonable interpretation in light of the specification, Binns et al. discloses a “to automatically provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices” because the models are updated periodically to estimate future costs or liability).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify to provide appropriate signaling for dynamic steering of the liability risk-driven of the invention of Hardin et al. to further specify wherein the signaling for dynamic steering of the liability risk-driven is sent periodically of the invention of Binns et al. because doing so would allow the system to revise the model every one to two years with updated predictor variables and weights (see Binns et al., Column 20, lines 22-33). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, which is dependent of claim 1, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 1. Hardin et al. further discloses wherein the processing circuitry is configured to, for capturing dynamic and/or static characteristics of at least one liability risk driver, scan measuring devices or memories assignable to loss units of the electronic system for measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk).
Regarding claim 11, which is dependent of claim 9, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 9. Hardin et al. further discloses wherein the measurement parameters of at least one of the liability risk drivers are generated based on saved historic data in a memory of the memories (Figure 1, item 110, Vehicle History Database; Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss), ...
	Although Hardin et al. discloses all the limitations above and historic data in a memory, Hardin et al. does not specifically disclose when one or more measurement parameters are not scannable for a liability risk driver of the operating device by the electronic system.
However, Binns et al. discloses when one or more measurement parameters are not scannable for a liability risk driver of the operating device by the electronic system (Column 17, lines 47-55, In accordance with the method of FIG. 1, health data on members of the book of business is collected, cleaned, integrated and aggregated, as shown in step 102. If the data are missing or miscoded, the cost forecasts may be inaccurate also. Most of the programming cost and analysis involves these phases of the process. The client’s data may typically be in many different computer systems or databases, and the data may need to be combined to build person-level files that are complete for a specified time period).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the measurement parameters of at least one of the liability risk drivers are generated of the invention of Hardin et al. to further incorporate wherein one or more measurement parameters are not scannable of the invention of Binns et al. because doing so would allow the system to identify data that is missing or miscoded, therefore improving forecasts (see Binns et al., Column 17, lines 47-55). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, which is dependent of claim 5, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 5. Although Hardin et al. discloses variation of the measurement parameters and transmitting detected variations of one or more measurement parameters to the electronic system (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), Hardin et al. does not specifically disclose to periodically transmit a request for a measurement parameter update to the measuring devices to dynamically detect variations of the measurement parameters.
	However, Binns et al. discloses wherein the measuring devices comprise a trigger module triggering variation of the measurement parameters and transmitting detected variations of one or more measurement parameters to the electronic system (Column 20, lines 22-33, The data are stored and combined with the previous data submission until three to six months of new data are available, as shown in block 210. The new data are combined with the most recent data from the previous data submission so that the most recent 12 months of data are available and are used as the updated next period for recalibration of the models to be used for scoring other groups. In other words, the old models are refit with the new data and updated cost trends are included also. Every one to two years the models may be revised with updated predictor variables and weights. Redoing the models will help capture changes in practice patterns and relative pricing).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the detected variations of one or more measurement parameters of the invention of Hardin et al. to further specify wherein the variations are updated periodically of the invention of Binns et al. because doing so would allow the system to revise the model every one to two years with updated predictor variables and weights (see Binns et al., Column 20, lines 22-33). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, which is dependent of claim 1, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 1. Hardin et al. further discloses wherein the processing circuitry is configured to automatically capture and automatically aggregate measured loss parameters over all risk-exposed units via appropriate interface modules and an appropriate data transmission network (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy).
Regarding claim 22 (Currently Amended), Hardin et al. discloses a measuring and indexing method for an electronic system measuring and dynamically parametrizing a liability temperature for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter (Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss; Column 3, lines 11-22, In some aspects, the invention relates to a method of deter mining risk for a vehicle comprising obtaining vehicle history data for the vehicle from a vehicle history database based on the vehicle's vehicle identification number (VIN), analyzing the vehicle history data to determine the applicability of one or more vehicle variables to one or more predetermined time frame criteria, assigning a value to the one or more vehicle variables based on the applicability of the one or more pre-determined timeframe criteria, and generating a risk score for the vehicle based on the values assigned to the one or more vehicle variables; Examiner interprets the risk score as the composite index parameter), wherein measurement parameters assigned to parameterized liability risk drivers are measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter (Figure 5, item 12, Processor; Figure 6, item 330, Process vehicle history to determine final factors), the method comprising: 
scanning the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver, and automatically identifying and marking impacting liability risk drivers Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52; Examiner interprets the weighted factors as the liability risk drivers), the identified and marked liability risk driver either contracting or expanding the liability risk exposure (Column 20, lines 41-55, In some embodiments, the scoring program 72 utilizes a generalized linear modeling approach to predict the risk. Generalized linear models yield variable values which 42 are all multiplied together to give a score. The variables 42 can be weighted when multiplied together to improve accuracy. This type of computational method allows for some variables 42 to lower the overall score, while others increase the score. Any variable 42 with a value of Zero is not included to prevent multiplying by Zero. Alternatively, the scoring program 72 can utilize simple regression modeling to calculate the score. Simple regression modeling provides several variables 42 that are then added together. The variables 42 added together are typically weighted before being added together. Each positive variable increase the overall score, so lowering the score for factors that reduce risk can be complicated);
selecting a first set of liability risk drivers by parametrizing an … based contribution to a general liability exposure loss, … (Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the liability risk drivers being mutually normalized to each other (Column 3, lines 36-40, In other aspects, the invention relates to generating a risk score where the risk score is scaled to represent the relative risk of the vehicle, and where the risk score, or scaled risk score, is transmitted to an insurance provider for use in rating or underwriting an insurance policy);
selecting additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; It can be noted that the claim language is written in alternative form.  The limitation taught by Hardin et al. is based on “societal liability exposure loss"), dynamically applying the additional liability risk drivers based on their impact to the measured variable composite index parameter and dynamically normalizing the liability risk drivers to each other, wherein for the normalizing of the selected liability risk drivers, applying a defined transformation to the final time series of the parameters by providing individual set weights and/or individual driver weights (Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52);
based on the weighted liability risk drivers and sets of liability risk drivers, selecting a minimum number of liability risk drivers in relation to maximized statistical significance, and providing the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes);
dynamically adapting the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generating the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction between a risk-transfer system and an operating device being adjusted based upon the time-dependent composite index parameter (Column 7, lines 45-52, Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk);
and dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response (Column 5 lines 21-36, As shown in FIG. 1, vehicle history data 22 is available from a variety of sources and data suppliers, including but not limited to state titling offices 100, vehicle auctions 101, State Department of Motor Vehicles offices 102, vehicle dealers 103, insurance companies 104, service stations 105, auto body shops 106, vehicle manufacturers 107, police reports 108, and accident records 109. There are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax. These databases 110 can include millions and millions of records. The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), and transmitting a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters (Column 5, lines 32-36, The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that data from sources and suppliers 100-109 is communicated to the customer computer system 40 over time. Applicant defines measuring devices as “dynamically scan for measure parameters.” Based on broadest reasonable interpretation in light of the specification, Hardin et al. discloses a “measuring device” because the customer computer system can receive measure parameters from data sources and suppliers over time).
Although Hardin et al. discloses all the limitations above and selecting a first set of liability risk drivers by parametrizing a contribution to a general liability exposure loss, Hardin et al. does not specifically disclose wherein the contribution is an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter.
However, Binns et al. discloses selecting a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter (The industry standard for calculating the expected cost is substantially the same method as used for fully insured plans. In other words, if the group is large enough to have completely credible experience, the last years’ experience is modified by forecast inflation and increased by 25% to produce the 125% attachment point. If the group's experience is partially credible, then a weighted combination of experience and demographic look-up table model is used with an inflation forecast and increased 25% to calculate the 125% attachment point. When the group is too small to have credible experience, the demographic look-up table model is used as the starting point then trended inflation increased by 25% is used to calculate the 125% attachment point. Aggregate only medical stop loss insurance has been recently offered by one company (Cairnstone) to credible groups, and we believe that it uses group-level experience plus trended inflation to estimate future costs. Price is usually determined by competitive pressure but the inventors are not familiar with proprietary techniques used by the insurers; All health insurance companies use an estimate of the future medical cost trend to increase future expected claim costs to what they expect them to be in the policy period. The simplest group-level cost forecast for a credible group is last year's cost multiplied by cost trend producing the "experience" forecast. The CI will provide a cost trend forecast for use in this invention; It can be noted that the claim language is written in alternative form. The limitation taught by Binns et al. is based on “healthcare expenditure growth").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the liability risk drivers of the invention of Hardin et al. to further incorporate healthcare expenditure growth of the invention of Binns et al. because doing so would allow the system to use trended inflation to estimate future costs (see Binns et al., Column 3, lines 26-31). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1), in further view of Bhanja (Bhanja S, Das A. Impact of data normalization on deep neural network for time series forecasting. arXiv preprint arXiv:1812.05519. 2018 Dec 13).
Regarding claims 2 and 23, which are dependent of claims 1 and 22, the combination of Hardin et al. and Binns et al. discloses all the limitations in claims 1 and 22. Although Hardin et al. further discloses wherein impacts of the different liability risk drivers are scaled to a same scale by applying, as normalization, the transformation to a final time series (Column 13, lines 56-61 & Column 13, lines 25-26, score can be scaled), the combination of Hardin et al. and Binns et al. does not specifically disclose the formula used for the normalization to a final time series.
However, Bhanja discloses wherein impacts of the different … drivers are scaled to a same scale by applying as normalization the transformation to a final time series (Page 2, 5.1 Min-Max Normalization, see formula below).

    PNG
    media_image1.png
    51
    338
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the liability risk drivers are normalized of the invention of Hardin et al. to further specify the formula used for the normalization to a final time series of the invention of Bhanja because doing so would allow the system to scale values to a same range of values (see Bhanja, Page 2, 5 Different Normalization Techniques). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-4 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1), in further view of Lindsey (Lindsey C, Sheather S. Variable selection in linear regression. The Stata Journal. 2010 Dec; pp.650-669).
Regarding claims 3 and 24, which are dependent of claims 1 and 22, the combination of Hardin et al. and Binns et al. discloses all the limitations in claims 1 and 22. Although Hardin et al. discloses to select the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes), Hardin et al. does not specifically disclose that the statistical method used to select the variables is an R2-maximization statistical method.
	However, Lindsey discloses wherein to select the minimum number of … drivers in relation to maximized statistical significance based on the weighted … drivers and sets of … drivers, the processing circuitry is configured to apply R2-maximization compared to a number of selected liability risk drivers (Page 661, Best Subsets, The optimal R2 ADJ value, 0.7582178, is obtained by the three-variable model with predictors dwgs, spans, and ccost. This is the same model obtained by forward selection and backward elimination under AIC. This model also optimizes AIC, with an AIC of 25.2924).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the statistical method used to identify the liability risk drivers using best fit characteristics (e.g. to identify the most important variables using a generalized linear model or machine learning) of the invention of Hardin et al. to further incorporate wherein the statistical method used to identify the drivers is an R2-maximization method of the invention of Lindsey because doing so would allow the system to use a variable selection algorithm that minimizes RSS (see Lindsey, Page 653, 1.1 Information criteria). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 25, which are dependent of claims 1 and 22, the combination of Hardin et al. and Binns et al. discloses all the limitations in claims 1 and 22. Although Hardin et al. discloses to select the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes), Hardin et al. does not specifically disclose that the statistical method used to select the variables is an R2-maximization statistical method.
However, Lindsey discloses wherein to select the minimum number of … drivers in relation to maximized statistical significance based on the weighted … drivers and sets of … drivers (311-313), the processing circuitry is configured to apply Akaike Information Criterion (AIC)-maximization compared to a number of selected … drivers (Page 661, Best Subsets, The optimal R2 ADJ value, 0.7582178, is obtained by the three-variable model with predictors dwgs, spans, and ccost. This is the same model obtained by forward selection and backward elimination under AIC. This model also optimizes AIC, with an AIC of 25.2924).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the statistical method used to identify the liability risk drivers using best fit characteristics (e.g. to identify the most important variables using a generalized linear model or machine learning) of the invention of Hardin et al. to further incorporate wherein the statistical method used to identify the drivers is an Akaike Information Criterion (AIC)-maximization technique of the invention of Lindsey because doing so would allow the system to use a variable selection algorithm that minimizes RSS (see Lindsey, Page 653, 1.1 Information criteria). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 7-8, 10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1), in further view of Hayward et al. (US 2021/0390624 A1).
Regarding claim 7, which is dependent of claim 6, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 6. Hardin et al. further discloses wherein the liability-dependent, automated devices are realized as automated risk-transfer systems or as automated risk-transfer systems electronically interacting with a plurality of risk-exposed units with at least one measurable liability exposure, wherein in response to an occurring loss at a loss unit induced by a risk-exposed unit, the automated risk-transfer system is activated by signaling of the electronic system and the loss is … resolved by the risk-transfer system (Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk).
Although Hardin et al. discloses all the limitations above and a risk assessment in response to an occurring loss (e.g. risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose wherein the loss is automatically resolved by the risk-transfer system (e.g. to automatically increase pricing in response to an occurring loss).
	However, Hayward et al. discloses wherein the liability-dependent, automated devices are realized as automated risk-transfer systems or as automated risk-transfer systems electronically interacting with a plurality of risk-exposed units with at least one measurable liability exposure, wherein in response to an occurring loss at a loss unit induced by a risk-exposed unit, the automated risk-transfer system is activated by signaling of the electronic system and the loss is automatically resolved by the risk-transfer system (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Hardin et al. discloses wherein the liability-dependent, automated devices are automated risk-transfer systems or automated insurance systems, wherein operation of the automated systems is adapted based on the measured time-dependent, composite index parameter accounting peaks in time-dependent fluctuations of the measurement parameters assigned to the automated risk-transfer systems (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that historical data can be updated over time. Therefore, Hardin et al. discloses “time dependent fluctuations” because it may modify or change the impact of some type of event on risk over time).
Regarding claim 10, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Although Hardin et al. discloses all the limitations above, adjusting risk drivers (Column 14, lines 25-44), and a risk assessment in response to an occurring loss (Column 7, lines 32-52, risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose wherein an automated repair node assigned to the automated risk-transfer system is activated by appropriate signal generation and transmission to resolve the loss of the loss unit.
However, Hayward et al. discloses wherein the liability risk-driven interaction between the automated risk-transfer system and the operating device is adjusted based upon the adapted liability exposure signal, wherein the automated risk-transfer system is activated by the electronic system, and when the risk-transfer system is activated by the electronic system, an automated repair node assigned to the automated risk-transfer system is activated by appropriate signal generation and transmission to resolve the loss of the loss unit (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below; In this case, the risk is resolved by increasing the premium of the insurance).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Although Hardin et al. discloses all the limitations above, adjusting risk drivers (Column 14, lines 25-44), and a risk assessment in response to an occurring loss (Column 7, lines 32-52, risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose an automated repair node.
	However, Hayward et al. discloses wherein when the risk-transfer system is activated by the electronic system, the risk-transfer system unlocks an automated repair node assigned to the risk-transfer system by appropriate signal generation and transmission to resolve the loss of the loss unit (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below; In this case, the risk is resolved by increasing the premium of the insurance).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Hardin et al. further discloses wherein risk exposure units are connected to the automated risk-transfer system by payment transfer modules configured to receive and store payment transfer parameters from the risk exposure units for transfer of risks associated with the risk exposure units from the risk exposure units to the risk-transfer system (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer parameters as the factors that impact subsequent losses). 
Regarding claim 18, which is dependent of claim 7, 8he combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Hardin et al. discloses in response to the occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy), ...
Although Hardin et al. discloses all the limitations above and a risk assessment in response to an occurring loss (e.g. risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose the loss being automatically covered by the automated risk-transfer system (e.g. to automatically increase pricing in response to an occurring loss).
However, Hayward et al. discloses the loss being automatically covered by the automated risk-transfer system (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1), in further view of Fuchs (US 2016/0189303 A1).
Regarding claim 12, which is dependent of claim 1, the combination of Hardin et al. and Binns et al. discloses all the limitations in claim 1. Hardin et al. further discloses wherein historic exposure and loss data assigned to a [sub-category] are selected from a dedicated data storage comprising [sub-category] specific data, and historic measurement parameters are generated corresponding to the selected measurement parameters and the liability exposure signal is weighted by the historic measurement parameters (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; Column 18, In addition to vehicle history score 200 groupings, it is also possible to use other variables 42 or different weightings for different categories or sub-categories that apply different modeling sub-routines. For example, during the variable creation and research database analysis discussed above, it may be determined that a particular vehicle variable 44 has a different impact on potential loss in different categories).
	Although Hardin et al. discloses different weighting for different categories or sub-categories, Hardin et al. does not specifically disclose wherein the different categories include geographic region-specific data.
	However, Fuchs discloses wherein historic exposure and loss data assigned to a geographic region are selected from a dedicated data storage comprising region-specific data (Paragraph 0004, There is a need in the automotive insurance industry to accurately predict the risk of claims being made and the costliness of claims being made and adjusting the insurance rate charged to an individual or for a vehicle accordingly. The more accurate the prediction, the lower the premiums can become, making the insurer more competitive and presumably profitable, and/or the insurer may choose to not insure individuals or vehicles of the perceived greatest risk or smallest profit potential; Paragraph 0005, It is known in the art to base premiums on such thing as the geographic area where a driver lives, or potentially the area s/he drives through on a regular basis. It is also known to further evaluate rates based on the historical location and frequency of accidents, crime rates, traffic flow and/or claims made in the vicinity of geographic area used as a rating territory. It is further known to adjust the rates based on the drivers past driving history with respect to insurance claims and driving record).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify different weighting for different categories or sub-categories of the invention of Hardin et al. to further incorporate wherein one of the categories comprises a geographic region of the invention of Fuchs because doing so would allow the system to adjust the insurance rate based on the geographic area where a driver lives (see Fuchs, Paragraphs 0004-0005). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Binns et al. (US 7,392,201 B1), in further view of Hayward et al. (US 2021/0390624 A1) and Jung et al. (US 2009/0100095 A1).
Regarding claim 17, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Hardin et al. further discloses wherein the risk-exposed units are connected to the automated risk- transfer system transferring risk exposure associated with occurrence of defined risk events from the risk-exposed units to the automated risk-transfer system by equitable, mutually aligned risk transfer parameters and correlated aligned payment transfer parameters (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer parameters as the factors that impact subsequent losses, wherein the “equitable, mutually aligned risk transfer parameters” is the adjustment in pricing to maintain profitability or avoid loss), wherein the automated risk-transfer system is connected to a … risk-transfer system and transfers at least parts of the risk exposure associated with the occurrence of the defined risk events from the risk-transfer system to the … risk-transfer system by equitable, mutually aligned … risk transfer parameters and correlated aligned … payment transfer parameters, wherein, in response to occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy; Examiner notes that in this case the risk is transferred to the policy holder), ...
Although the combination of Hardin et al. and Hayward et al. discloses all the limitations above and a wherein the loss is automatically covered by the automated risk-transfer system based on the equitable, mutually aligned risk transfer parameters (e.g. automatically adjusting the premium to maintain profitability or avoid loss), Hardin et al. does not specifically disclose wherein at least part of the risk is transferred to a second risk transfer system.
However, Jung et al. discloses wherein the automated risk-transfer system is connected to a second risk-transfer system and transfers at least parts of the risk exposure associated with the occurrence of the defined risk events from the risk-transfer system to the second risk-transfer system by equitable, mutually aligned second risk transfer parameters and correlated aligned second payment transfer parameters, wherein, in response to occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system, and wherein the loss is automatically covered by the automated risk-transfer system based on the equitable, mutually aligned risk transfer parameters (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, which is dependent of claim 17, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 17. Hardin et al. further discloses wherein the automated risk-transfer system is connected to the … risk-transfer system by payment transfer modules configured to receive and store … payment parameters from the automated risk-transfer system for the transfer of risks associated with the risk exposures of the risk-exposed units from the automated risk-transfer system to the … risk-transfer system (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy; Examiner interprets payment parameters as how much the insurance has to pay to a policy holder).
	Although Hardin et al. discloses all the limitations above and payment parameters (e.g. coverage limits), Hardin et al. does not specifically disclose payment parameters from a second-risk transfer system.
	However, Jung et al. discloses wherein the automated risk-transfer system is connected to the second risk-transfer system by payment transfer modules configured to receive and store second payment parameters from the automated risk-transfer system for the transfer of risks associated with the risk exposures of the risk-exposed units from the automated risk-transfer system to the second risk-transfer system (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner notes that a contract agreement includes payment parameters).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system based on stored payment parameters of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, which is dependent of claim 19, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 19. Hardin et al. further discloses wherein the processing circuitry is configured to capture a payment transfer from the automated risk-transfer system to the payment transfer modules (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer as the amount paid to the policy holder, which is included in the historical loss data), ...
Although Hardin et al. discloses all the limitations above and a payment transfer (e.g. amount paid to the policy holder), Hardin et al. does not specifically disclose a second-risk transfer system, wherein the second risk-transfer system is only activatable by triggering a payment transfer matching a predefined activation control parameter.
However, Jung et al. discloses wherein the processing circuitry is configured to capture a payment transfer from the automated risk-transfer system to the payment transfer modules, wherein the second risk-transfer system is only activatable by triggering a payment transfer matching a predefined activation control parameter (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner interprets “the predefined activation control parameter” as “the criteria for payment”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system based on a predefined activation control parameter of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 21, which is dependent of claim 7, the combination of Hardin et al., Binns et al., and Hayward et al. discloses all the limitations in claim 7. Hardin et al. discloses wherein a loss associated with the one of the defined risk events and allocated to the risk-exposed units is covered distinctly and/or separately by an automated first resource pooling system of the automated risk-transfer system via a transfer of payments from the automated first resource pooling system to the risk-exposed units (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy), ...
Although Hardin et al. discloses all the limitations above, a risk assessment in response to an occurring loss (e.g. e.g. risk assessment to increase pricing of the insurance, wherein the assessment is transmitted to an insurance provider), a payment transfer (e.g. amount paid to the policy holder), Hardin et al. does not specifically disclose wherein a second payment transfer from an automated second resource pooling system of the second risk-transfer system to the automated first resource pooling system is triggered via the generated activation signal based on the measured actual loss of the risk-exposed units by the processing circuitry.
However, Jung et al. discloses wherein a second payment transfer from an automated second resource pooling system of the second risk-transfer system to the automated first resource pooling system is triggered via the generated activation signal based on the measured actual loss of the risk-exposed units by the processing circuitry (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner notes that one of the agreements with the second insurance is to cover any part of a total annual loss burden that exceeds an agreed deductible. Therefore, when there is a loss, the transferor module will automatically covered at least part of the loss based on an agreement).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss based on the measured actual loss of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kelley (Kelley, K.H., Fontanetta, L.M., Heintzman, M. and Pereira, N., 2018. Artificial intelligence: Implications for social inflation and insurance. Risk Management and Insurance Review, 21(3), pp.373-387) - discloses how social inflation continues to drive loss cost trends for insurance carriers and should not be underestimated (Pages 375-376).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        
                                                                                                                                                                                                     /SUJAY KONERU/Primary Examiner, Art Unit 3624